Citation Nr: 0905252	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-21 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neck disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 20, 1988 to 
April 24, 1991, and from April 25, 1991 to July 1, 1996.  In 
an April 2004 administrative decision, the VA RO determined 
that the Veteran's discharge for the period of service from 
April 25, 1991 to July 1, 1996 was under dishonorable 
conditions, and is therefore a bar to VA benefits for that 
period of time.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision, issued in June 
2004, by the VA RO in St. Petersburg, Florida, which, inter 
alia, denied entitlement to service connection for a back 
disability and for a neck disability.  

During the course of his appeal, the Veteran was afforded a 
Travel Board hearing before the undersigned Veterans Law 
Judge in July 2007.  In October 2007, the appeal was remanded 
for further development, to include obtaining a new VA 
medical examination.  Notably, a subsequent rating decision, 
dated in June 2008, granted service connection for chronic 
lumbar spine; hence, that issue is no longer on appeal before 
the Board and has been omitted from the following discussion.  


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  A neck disorder was not present in service or shown for 
many years thereafter; and a neck disorder is not otherwise 
related to service.  




CONCLUSION OF LAW

A neck disorder is not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in letters dated in April 2003, October 2003, 
and December 2007, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim on appeal, as well as what information 
and evidence must be submitted by the Veteran and the types 
of evidence that will be obtained by VA.  This claim was last 
adjudicated via a supplemental statement of the case (SSOC), 
dated in July 2008 and issued in November 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service private 
treatment records, and VA examination reports.  Also of 
record and considered in connection with the appeal is the 
Veteran's and his spouse's hearing testimony, along with 
various written statements submitted by the Veteran and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
a continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he injured his neck in service when 
he was involved in a car accident that occurred on base, and 
when he was hit in the head with a bottle, and in the back 
and shoulder with a bat, while on liberty.  He asserts that 
this disability was aggravated by a car accident that 
occurred post-service.  Throughout the course of his appeal, 
he has endorsed symptoms of neck pain and stiffness.  These 
assertions are supported by oral testimony provided by the 
Veteran, his spouse, and his representative in his July 2007 
hearing, which corroborate his reported symptomatology.  

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
grant of service connection for a neck disorder.  A service 
treatment record, dated in June 1990, showed a history of an 
earlier motor vehicle accident that resulted in contusions 
and sprain, and reports of an attack the previous night, 
where the Veteran was hit in the forehead with a beer bottle 
and in the back and shoulder with a bat.  Objective 
examination results revealed that the neck was nontender, and 
the skull was unremarkable for acute boney changes.  The 
remaining service treatment records are negative for 
complaints of or treatment for any neck injury, to include 
his separation examination, dated in July 1992, and report of 
medical history, dated in March 1995.  Furthermore, the first 
mention of any neck disorder was not noted in the record 
until approximately 6 years after the Veteran was discharged 
from service.  This is strong evidence against a finding of 
any continuity of symptomatology and against his claim for 
service connection.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

In addition, private treatment records, dated in May and July 
2002, show that the Veteran received treatment for a neck 
injury due to a recent car accident.  Here, the Veteran 
complained of neck stiffness, and was diagnosed with cervical 
strain, secondary to motor vehicle accident.  He denied prior 
headaches, neck pain, or spinal trauma, and stated that he 
had not been in a previous car accident.  The chiropractor 
noted that there was sufficient mechanism-of-injury to 
establish a causal relationship to the present accident.  
Diagnostic testing results of the cervical spine revealed 
negative findings for significant abnormality of the bones or 
joints.  

In May 2004, the Veteran underwent a VA spine examination, 
which indicated a medical history of a car accident in 
service in 1991, with two other accidents that have caused a 
worsening of his symptoms.  There was no indication made that 
the claims file was reviewed.  Radiographic testing results 
of the spine revealed normal cervical, thoracic and lumbar 
spines.  The examiner opined that the Veteran suffers 
predominantly from a whiplash type of injury, with 
musculoskeletal strain affecting both his cervical and lumbar 
spine.  Significantly, he concluded that it is more likely 
than not that the Veteran's symptoms began with the car 
accident and may have been worsened by recurrent injuries 
that occurred post-service.  

Finally, a VA examination, conducted in May 2008, reflected a 
reported medical history of a motor vehicle accident in 2002, 
where the Veteran sustained back/neck strain that was treated 
with chiropractics and medicine, and showed a diagnosis of 
cervical strain, mild.  Upon thorough review of the entire 
record, the examiner opined that it was less likely as not 
(less than 50/50 probability) that the Veteran's cervical 
strain was caused by or the result of an in-service event or 
injury.  The examiner based his opinion on the fact that 
there was no evidence of a significant neck injury documented 
during active duty, and that there was a well-documented 
history of a post-service neck injury.  

The Board finds that the May 2008 VA examiner's opinion 
constitutes probative and dispositive evidence on the current 
medical condition question.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

As the May 2008 VA examination was based on a complete review 
of the claims file, treatment reports, and examination 
findings, his conclusion that the current cervical strain is 
less likely as not (less than 50/50 probability) caused by or 
the result of an in-service event or injury, is entitled to 
greater weight than the diagnosis rendered in the May 2004 VA 
examination, in which the Veteran's claims file was 
apparently not reviewed.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  (Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and the extent to which 
they reviewed prior clinical records and other evidence).  

While acknowledging the Veteran's belief that his neck 
disorder is due to events that occurred in service, it is 
well established that as a layperson, the Veteran is not 
considered capable of opining as to the nature or etiology of 
his disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for a neck disability.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a neck disability is 
denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


